Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 1 of 45            FILED
                                                                  2020 Nov-25 PM 03:19
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




              EXHIBIT
                 A
                                                         DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 210/21/2020   FILED
                                                                              of 45 4:09 PM
                                                                                                               01-CV-2020-903605.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                JEFFERSON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             01-CV-2020-903605.00
                                                                                               JACQUELINE ANDERSON SMITH, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             10/21/2020

                                                GENERAL INFORMATION
                             IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                           HESTER LOUISE HARGROVE v. STARBUCKS CORPORATION ET AL

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        TRA002                                  10/21/2020 4:09:35 PM                            /s/ WILLIAM PAUL TRAYLOR III
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                               DOCUMENT 2
                                                           ELECTRONICALLY
     Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 310/21/2020   FILED
                                                               of 45 4:09 PM
                                                              01-CV-2020-903605.00
                                                              CIRCUIT COURT OF
                                                         JEFFERSON COUNTY, ALABAMA
                                                      JACQUELINE ANDERSON SMITH, CLERK
 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

HESTER LOUISE HARGROVE, )
an individual,                   )
                                 )
     Plaintiff,                  )
                                 )
v.                               )        Case No.: ____________
                                 )
STARBUCKS CORPORATION, )
a     foreign      corporation; )
PENSKE LOGISTICS, LLC, a )
foreign corporation;             )
ANDREA         ZAMORA,        an )
individual;           Fictitious )
Defendants A, B, and C, )
thereby intending to refer to )
the legal entity, person, firm, )
or corporation who negligently )
and/or wantonly caused or )
contributed to cause and/or )
allowed the incident made the )
basis of this lawsuit to occur )
causing the Plaintiff’s injuries )
set forth herein; Fictitious )
Defendants D, E, and F, )
thereby intending to refer to )
the legal entity, person, firm, )
or corporation who owned, )
operated, serviced, managed, )
or maintained the premises )
where the injury occurred and )
who      negligently     and/or )
wantonly        caused        or )
contributed to cause and/or )
allowed the incident made the )
basis of this lawsuit to occur )
causing the Plaintiff’s injuries )
set forth herein; Fictitious )
Defendants G, H, and I, )
                                DOCUMENT 2
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 4 of 45




thereby intending to refer to        )
the legal entity, person, firm,      )
or corporation who or that           )
delivered and stacked the            )
boxes in a dangerous manner,         )
or who delivered the boxes to        )
the Starbucks Corporation            )
premises where the injury            )
occurred and who or that             )
negligently and/or wantonly          )
caused or contributed to cause       )
and/or allowed the incident          )
made the basis of this lawsuit       )
to occur causing the Plaintiff’s     )
injuries set forth herein.           )
Plaintiff    avers   that    the     )
identities of the Fictitious         )
Parties described above, are         )
otherwise unknown to the             )
Plaintiff at this time, but that     )
their true names            and      )
identities will be added by
amendment when ascertained.

      Defendants.


                             COMPLAINT


      COMES NOW the Plaintiff, HESTER LOUISE HARGROVE, by

and through her attorney, and files her Complaint against Defendants and

further states as follows:




                                 2
                               DOCUMENT 2
     Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 5 of 45




              PARTIES, JURISDICTION AND VENUE

1.   Plaintiff HESTER LOUISE HARGROVE (“Hargrove”) is an

     individual over the age of nineteen (19) years, and is a resident of

     Jefferson County, Alabama.

2.   Defendant, STARBUCKS CORPORATION (“Starbucks”), is a

     foreign corporation, and is licensed to do business in the State of

     Alabama and was doing business in Alabama, including Jefferson

     County, Alabama, at all times pertinent herein.

3.   Defendant, PENSKE LOGISTICS, LLC (“Penske”), is a foreign

     corporation, and is licensed to do business in Alabama and was doing

     business in Alabama, including Jefferson County, at all times

     pertinent herin.

4.   Defendant, ANDREA ZAMORA (“Zamora”), is an individual over

     the age of nineteen (19) years, and is a resident of Shelby County,

     Alabama.

5.   The fictitious defendants A-I are unknown at this time but will be

     added by amendment when ascertained.

6.   Jurisdiction and venue are appropriate as Starbucks did business in

     Jefferson County, Alabama, the incident made the basis of the



                                  3
                                 DOCUMENT 2
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 6 of 45




      complaint occurred in Jefferson County and Defendant is subject to

      personal jurisdiction in Jefferson County, Alabama.




                          FACTUAL ALLEGATIONS

7.    On or about November 7, 2018, Plaintiff Hargrove was on the

      premises of Starbucks located at 3032 John Hawkins Pkwy,

      Birmingham, Alabama 35244.

8.    On or about November 7, 2018, Defendant Zamora was the manager

      of the Starbucks’ store where the incident occurred.

9.    On or about November 7, 2018, Plaintiff was a business invitee of

      Defendants.

10.   On or about November 7, 2018, Penske, by and through its agents and

      employees, negligently and wantonly delivered and stacked boxes in

      the Starbucks store located at 3032 John Hawkins Pkwy,

      Birmingham, Alabama. This conduct created a dangerous condition

      on the premises.

11.   Penske, and its employees and agents, had a duty to use reasonable

      care in delivering and stacking the boxes on the premises.



                                  4
                                  DOCUMENT 2
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 7 of 45




12.   While on the premises of Starbucks Plaintiff was standing in the store

      when boxes that had been stacked dangerously high by Penske, fell

      and struck the plaintiff causing personal injury.

13.   Starbucks, Zamora and their agents and employees knew, or should

      have known of the dangerous condition of the boxes on the premises.

14.   Defendants Starbucks and Zamora, had a duty to maintain the store

      premises in a reasonably safe condition and to use due care for the

      safety and well-being of their invitees.

15.   Defendants had a duty to warn Plaintiff and invitees of any dangerous

      or potentially dangerous conditions on the premises.

16.   Plaintiff was caused to suffer serious injuries and damages as a direct

      result of an unreasonably dangerous condition on Starbucks

      premises.

17.   This condition was created by the negligent acts of Starbucks, Penske,

      Zamora and employees working for the Defendants.

18.   Defendants knew of the unreasonably dangerous condition and

      neither corrected nor warned the Plaintiff of it.

19.   Hargrove had no knowledge of the dangerous condition.




                                    5
                                   DOCUMENT 2
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 8 of 45




20.   Defendants were negligent and/or wanton in the breach of their duty

      and as a proximate cause of the breach, Plaintiff suffered severe and

      serious injuries and damages.

21.   Defendants failed to maintain the store premises in a reasonably safe

      condition and failed to use due care for the safety and well being of its

      invitees.

22.   Defendants’ failure to maintain the store premises and containers

      located therein in a reasonably safe condition and failed to use due

      care for the safety and well being of its invitees was the consequence

      and/or cause of severe and serious injuries and damages.

23.   Plaintiff Hargrove’s conduct was reasonable and prudent at all times

      and did not in any way contribute to the incident and the ensuing

      injuries suffered by the Plaintiff.

24.   As a proximate consequence of the boxes falling, Plaintiff was caused

      to suffer physical and mental anguish and will be caused to suffer

      physical pain and mental anguish in the future.

25.   As a proximate consequence of the boxes falling, Plaintiff was caused

      to expend money and/or incur debt to receive medical treatment and

      medicine in and about her efforts to cure and heal herself and her




                                    6
                                 DOCUMENT 2
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 9 of 45




      injuries will require her to expend money and/or incur debt in the

      future in and about her efforts to cure and heal herself.

26.   As a result of Defendants’ wrongful negligent and wanton conduct,

      Plaintiff has undergone surgery, experienced severe pain and

      suffering, past and future monetary loss, past and future mental

      anguish, and other damages as may be proved at trial.

27.   Defendant Starbucks is vicariously responsible for the wrongful acts

      of Defendant Zamora, and the employees and agents of Starbucks.

28.   Defendant Penske is vicariously responsible for the wrongful acts of

      the employees and agents of Penske.

29.   All defendants, including fictitious defendants, are guilty of

      negligence and wantonness.

                                 COUNT ONE
                          (Negligence/Wantonness)

30.   Plaintiff adopts and incorporates by reference each and every

      paragraph and allegation contained herein above as if fully set out

      herein.

31.   Defendants Starbucks and Zamora had a duty to exercise reasonable

      care and diligence in providing a reasonably safe premises for the use

      of their invitees and to have the premises free from danger.




                                   7
                                   DOCUMENT 2
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 10 of 45




32.   Defendant Penske had a duty to exercise reasonable care to deliver

      and stack the boxes in the store.

33.   Plaintiff had the right to assume that Defendants would exercise

      proper precautions to provide for her safety.

34.   Defendants had a duty to warn invitees of conditions which occur that

      an ordinary prudent person ought to reasonably foresee could result

      in injury to an invitee. Defendants negligently and/or wantonly

      breached that duty.

35.   Defendants negligently and/or wantonly failed to maintain the

      premises in a reasonably safe condition and failed to warn the

      Plaintiff of any dangerous conditions on the premises.

36.   Defendants breached their duty to Plaintiff when they negligently and

      wantonly failed to maintain their premises in a reasonably safe

      condition and failed to warn the Plaintiff of the dangerous and

      defective condition.

37.   Defendants acted negligently and/or wantonly and with reckless and

      complete disregard for the welfare of Plaintiff and her right as an

      invitee not to be injured.

38.   As a result of Defendants’ wrongful and negligent and/or wanton

      conduct Plaintiff has experienced severe pain and suffering, past and



                                    8
                                  DOCUMENT 2
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 11 of 45




      future monetary loss, past and future mental anguish, has incurred

      past and future medical expenses and other damages as may be

      proved at trial.

39.   The negligence and wantonness of the Defendants combined and

      concurred to cause the injuries to the Plaintiff.

      WHEREFORE, PREMISES CONSIDERED, the Plaintiff,

Hargrove, demands compensatory and punitive damages against the

Defendants, jointly and separately and severally,         including fictitious

Defendants in an amount to be determined by trier of fact, including

interest, costs, attorney fees, and any such other relief this court deems

appropriate.

                                 COUNT TWO
                              (Premises Liability)

40.   Plaintiff adopts and incorporates by reference each and every

      paragraph and allegation contained herein above as if fully set out

      herein.

41.   Plaintiff Hargrove was a business invitee of the Defendants.

42.   As such, the Defendants had a duty to inspect, and warn the Plaintiff

      of any dangerous conditions on the premises and/or make those

      conditions safe for the invitee.




                                    9
                                  DOCUMENT 2
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 12 of 45




43.   The Defendants breached that duty when they failed to investigate,

      inspect, warn or make safe the dangerous conditions.

44.   The Defendants acted recklessly and in complete disregard for the

      health, safety, and welfare of Plaintiff Hargrove.

45.   As a direct and proximate result of said breach of standard of care,

      negligence, wantonness, and recklessness, Plaintiff Hargrove has

      suffered extensive damages, including, but not limited to, medical

      bills, pain and suffering, and permanent injuries.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands

compensatory and punitive damages against the Defendants, including

fictitious Defendants in an amount to be determined by the trier of fact,

including interest, cost, attorney fees, and any such other relief this court

deems appropriate.

                              COUNT THREE

46.   Plaintiff adopts and incorporates by reference each and every

      paragraph and allegation contained herein above as if fully set out

      herein.

47.   Plaintiff avers that Penske and Fictitious Defendants G, H and I

      negligently and wantonly delivered and stacked boxes on the

      Starbucks’ premises on November 7, 2018.



                                   10
                                 DOCUMENT 2
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 13 of 45




48.   As the result of the negligence and wantonness on the part of Penske

      and Fictitious Defendants G, H and I the boxes fell and struck

      Plaintiff causing personal injuries as have been more fully described

      above.

49.   As a direct and proximate result of said breach of standard of care,

      negligence, wantonness, and recklessness, Plaintiff Hargrove has

      suffered extensive damages, including, but not limited to, medical

      bills, pain and suffering, and permanent injuries.

      WHEREFORE,          PREMISES        CONSIDERED,          the   Plaintiff,

Hargrove, demands compensatory and punitive damages against the

Defendant Penske, and fictitious Defendants in an amount to be

determined by trier of fact, including interest, costs, attorney fees, and any

such other relief this court deems appropriate

                           COUNT FOUR

50.   Plaintiff adopts and incorporates by reference each and every

      paragraph and allegation contained herein above as if fully set out

      herein.

51.   Plaintiff avers that Fictitious Defendants A,B,C,D,E & F negligently

      and wantonly caused or contributed to cause and/or allowed the

      incident made the basis of this suit to occur on November 7, 2018; or



                                   11
                                     DOCUMENT 2
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 14 of 45




      owned, operated, serviced, managed, or maintained the premises

      where the injury occurred and who wrongfully caused or contributed

      to cause and/or allowed the incident to occur causing the Plaintiff’s

      injuries as set forth above.

52.   As the result of the negligence and wantonness on the part of

      Fictitious Defendants A, B, C, D, E & F the boxes fell and struck

      Plaintiff causing personal injuries as have been more fully described

      above.

53.   As a direct and proximate result of said breach of standard of care,

      negligence, wantonness, and recklessness, Plaintiff Hargrove has

      suffered extensive damages, including, but not limited to, medical

      bills, pain and suffering, and permanent injuries.

      WHEREFORE,           PREMISES          CONSIDERED,     the   Plaintiff,

Hargrove, demands compensatory and punitive damages against the

Defendants, jointly, and separately and severally, including fictitious

Defendants in an amount to be determined by trier of fact, including

interest, costs, attorney fees, and any such other relief this court deems

appropriate

         PLAINTIFF DOES NOT DEMAND TRIAL BY JURY

Dated: October 21, 2020.



                                      12
                              DOCUMENT 2
    Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 15 of 45




                                 Respectfully submitted:

                                 /s/ William P. Traylor, III
                                 William P. Traylor, III (TRA002)
                                 e: ttraylor@yearout.net
                                 Attorney for Plaintiff




YEAROUT & TRAYLOR, P.C.
3300 Cahaba Road, Suite 300
Birmingham, Alabama 35223
t. 205.414.8160
f. 205.414-8199 Facsimile
www.yearout.net




THE CLERK IS REQUESTED TO SERVE THE FOREGOING
TO THE FOLLOWING VIA U. S. CERTIFIED MAIL:

Starbuck’s Corporation
c/o Registered Agent
Prentice Hall Corporation
641 South Lawrence Street
Montgomery, AL 36104

Penske Logistics, LLC
c/o Registered Agent
Corporate Service Company, Inc.
641 South Lawrence St.
Montgomery, AL 36104

Andrea Zamora
PO Box 562
Columbiana, AL 35051


                               13
                                DOCUMENT 3
     Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 PageELECTRONICALLY
                                                              1610/21/2020    FILED
                                                                  of 45 4:09 PM
                                                                01-CV-2020-903605.00
                                                                CIRCUIT COURT OF
                                                           JEFFERSON COUNTY, ALABAMA
                                                        JACQUELINE ANDERSON SMITH, CLERK
 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

HESTER LOUISE HARGROVE, )
an individual,                   )
                                 )
     Plaintiff,                  )
                                 )
v.                               )         Case No.: ____________
                                 )
STARBUCKS CORPORATION, )
a foreign corporation;           )
ANDREA         ZAMORA,        an )
individual;            PENSKE )
LOGISTICS, LLC, a foreign )
corporation;          Fictitious )
Defendants A, B, and C, )
thereby intending to refer to )
the legal entity, person, firm, )
or corporation who negligently )
and/or wantonly caused or )
contributed to cause and/or )
allowed the incident made the )
basis of this lawsuit to occur )
causing the Plaintiff’s injuries )
set forth herein; Fictitious )
Defendants D, E, and F, )
thereby intending to refer to )
the legal entity, person, firm, )
or corporation who owned, )
operated, serviced, managed, )
or maintained the premises )
where the injury occurred and )
who      negligently     and/or )
wantonly        caused        or )
contributed to cause and/or )
allowed the incident made the )
basis of this lawsuit to occur )
causing the Plaintiff’s injuries )
set forth herein; Fictitious )
Defendants G, H, and I, )
                                 DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 17 of 45




thereby intending to refer to         )
the legal entity, person, firm,       )
or corporation who or that            )
delivered and stacked the             )
boxes in a dangerous manner,          )
or who delivered the boxes to         )
the Starbucks Corporation             )
premises where the injury             )
occurred and who or that              )
negligently and/or wantonly           )
caused or contributed to cause        )
and/or allowed the incident           )
made the basis of this lawsuit        )
to occur causing the Plaintiff’s      )
injuries set forth herein.            )
Plaintiff    avers   that    the      )
identities of the Fictitious          )
Parties described above, are          )
otherwise unknown to the              )
Plaintiff at this time, but that      )
their true names            and       )
identities will be added by
amendment when ascertained.

     Defendants.


        PLAINTIFF’S FIRST CONSOLIDATED DISCOVERY
   TO DEFENDANTS STARBUCKS CORPORATION AND ANDREA
                          ZAMORA



     COMES NOW the Plaintiff, Hester Louise Hargrove, by and through
her attorney of record and in accordance with the law, hereby propounds to
each Defendant, the following written Interrogatories, Requests for
Production, and Requests for Admission to be answered separately and
severally in accordance with the Alabama Rules of Civil Procedure:
                                  DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 18 of 45




                               DEFINITIONS

(a)   “Document” or “documents” mean, without limitation, any written,
      recorded, filmed or graphic matter, whether produced, reproduced or on
      paper, cards, tape, film, electronic facsimile, computer storage device or
      any other media, including, but not limited to memoranda, notes,
      minutes, records, photographs, correspondence, telegrams, diaries,
      reports, studies, charts, graphs, statements, handwritten notes,
      applications, agreements, books, pamphlets, periodicals, appointment
      calendars, records or recordings of oral conversations, work-papers and
      also including, but not limited to, originals and all copies which are
      different in any way from the original, whether by inter lineation,
      receipt stamp notation, indication of copies sent or received or
      otherwise, and drafts, which are in the possession, custody or control of
      present or former agents, representatives or attorneys of Defendants or
      any and all persons acting on his behalf, including documents at any
      time in the possession, custody, or control of such individuals or entities
      as known by Defendants to exist.

(b)   “Identify” or any synonym thereof, when used in connection with a
      natural person, means to state the person’s full name, address and
      telephone number, present or last known business and telephone
      number, present or last known position in business or government and
      the position in business or government at the time for which the
      interrogatory has referenced. When used in connection with a non-
      natural entity, “identify” or any synonym thereof means to state its
      name, business address, type of business organization and business
      telephone number when used in connection with a document or other
      inanimate object, “identify” or “identify and describe” means to identify
      the person who created the document, to describe the nature of the
      document, to state the date on which the document was prepared,
      mailed or received (whichever is appropriate), and to identify any
      person referenced in the document.
                                  DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 19 of 45




(c)   “Person” includes natural persons and all private and governmental
      organizations and their representatives and agents.
(d)   “Defendant” means the named Defendant(s) their present and former
      agents, servants, employees, representatives, private investigators,
      attorneys, and all other persons acting or purporting to act on their
      behalf.

                                 INSTRUCTIONS

(a)   In answering the consolidated discovery, Defendants are requested to
      furnish all information, however obtained, including hearsay, that is
      known by or available to them.

(b)   In answering, Defendants are requested to identify separately, and in a
      manner suitable for use in a subpoena, all sources of information
      (whether human, documentary, or other) and all records maintained by
      or in the possession of Defendants or any other person, organization, or
      governmental agency on which Defendants rely in answering the
      consolidated discovery or which pertain or relate to the information
      called for by the consolidated discovery. In the alternative, where such
      sources of information are documents as defined above, Defendant is
      requested to produce all such documents.

(c)   Should a privilege be asserted with respect to any part of any
      discussion, document, or other communication concerning information
      requested by any of the following interrogatories, Defendant is
      requested to answer the interrogatories in the manner indicated above,
      except that the contents of the part deemed privileged need not be
      summarized; instead, indicate that a privilege is claimed for such part
      and state the nature of the privilege claim and the facts upon which
      such claim is based in sufficient detail to permit the court to adjudicate
      the validity of the claim.

      This consolidated discovery shall be deemed continuing in nature so
that Defendants shall file amended or additional answers should different or
                                 DOCUMENT 3
     Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 20 of 45




more current information come to Defendants’ attention, rendering prior
answer and/or responses incomplete or inaccurate.

                          INTERROGATORIES

1.   State the name, address and title of the person or persons who
     answered or assisted in answering these interrogatories and the place
     where these interrogatories were answered.

     RESPONSE:

2.   Is this Defendant’s name correctly stated in the Complaint? If not, state
     the correct way this Defendant’s name should be designated as a party
     defendant in the Complaint of this matter.

     RESPONSE:

3.   Did this Defendant control the premises where the Plaintiff was
     injured at the time of the accident? If not, identify who controlled the
     premises?

     RESPONSE:

4.   Did this Defendant own the premises where the Plaintiff was injured at
     the time of the accident? If not, identify the owner of the premises?

     RESPONSE:

5.   State whether this Defendant or anyone to this Defendant’s knowledge
     made or submitted any written statement or report of the occurrence
     made the basis of this lawsuit. If so, please state for each statement or
     report:

     a. The name, employer, job title and present address of the person who
        made or submitted the statement or report;
                                DOCUMENT 3
     Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 21 of 45




     b. The name, employer, job title and present address of the person to
        whom the statement or report was submitted;

     c. The substance and content of the statement or reports;

     d. The full name of the report, including form number, heading or
        subject and any other detail necessary to identify the same;

     e. The name and address of each person who has possession, custody
        and/or control of the statement or report.

     RESPONSE:

6.   State whether this Defendant or anyone to this Defendant’s knowledge
     has secured, obtained or has any knowledge of any statement or
     account made by any person, including parties, whether written,
     recorded or oral, which pertained in any way to the occurrence made
     the basis of this lawsuit. If so, please state:

     a. The name and address of the person from whom the statement or
        account was obtained;

     b. The name and address of each person who was present at the time
        the statement or account was communicated;

     c. The name and address of the person who has possession, custody
        and/or control of any note, statement or other recording regarding
        the communication;

     d. The nature of the communication, i.e., whether written, recorded,
        oral, signed or unsigned;

     e. The specific subject matter of the communication;

     f. The date of the communication.
                                 DOCUMENT 3
     Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 22 of 45




     RESPONSE:



7.   State whether this Defendant has or knows of any photographs, videos,
     surveillance, or motion pictures of the persons, places or things
     involved in the occurrence made the basis of this lawsuit, including the
     scene of said occurrence or of the accident. If so, describe each
     photograph or motion picture, state when it was taken, and state the
     name, address and job description of the person who has possession,
     custody or control of each respective photograph or motion picture.
     Please attach any and all such photographs, video, surveillance, or
     motion pictures to your responses.

     RESPONSE:

8.   Was an investigation or report made by, or for, this Defendant of or
     pertaining to the occurrence made the basis of this lawsuit? If so, as to
     each such investigation or report, state:

     a. The nature of the investigation or report;

     b. The date of the investigation or report;

     c. The name, job title, business and residence address of the person or
        persons who made such investigation or report;

     d. The name, job title, business and residence address of each person
        now having possession, custody or control of any documents
        reflecting the results of the investigation or report.

     RESPONSE:

9.   Did you or any agent or employee of the Defendant take any statements
     from any party or witness. If so, identify each person from whom a
     statement was taken - whether verbal, written, recorded, videoed - and
     provide relevant contact information. Produce the statement.
                                  DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 23 of 45




      RESPONSE:

10.   Did you or any agent or employee of the Defendant have any knowledge
      whatsoever of the fact that business patrons or invitees on the premises
      commonly walked in the area where the Plaintiff was injured?

      RESPONSE:

11.   Identify the circumstances surrounding the Plaintiff’s injury, including
      the boxes that located in the area where Hargrove was injured, the
      reason they were there, and the identity of the employee or vendor who
      or that placed them there.

      RESPONSE:

12.   Within the last five (5) years, please state the number of occasions prior
      to the Plaintiff’s accident where any employee, invitee, licensee, or
      trespasser was injured on the premises, in the same or similar manner
      as the Plaintiff (injured by falling boxes). For each such occasion please
      state the following:

      a. The name, address and telephone number of each person;

      b. Date and location of said incident;

      c. If a claim was made or a lawsuit filed;

      d. The resolution of that claim/lawsuit;

      e. The jurisdiction and style of the lawsuit.

      RESPONSE:

13.   Please state whether you or any agent or employee of the Defendant, or
      any person on behalf of the Defendant, either prior or subsequent to
                                  DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 24 of 45




      Plaintiff’s accident, made any examination or inspection of the area on
      the premises involved in the occurrence made the basis of this lawsuit.
      If so, please describe in detail any such examination or inspection
      including:

      a. The time of day of any such inspections for a period of twenty four
         hours prior to the Plaintiff’s accident, and twenty four hours
         subsequent to the Plaintiff’s accident;

      b. The identification, including the name and address of the person or
         persons making such examination or inspection;

      c. In complete detail, what such examination or inspection consisted of;

      d. In complete detail, what such examination or inspection revealed or
         showed;

      e. In complete detail, each and every act or activity done or undertaken
         by you or any agent or employee of the Defendant as a result of any
         condition or circumstance disclosed by such examination or
         inspection.

      RESPONSE:

14.   Within 12 months prior to Plaintiff’s injury, was the Defendant, or any
      agent, aware of any defect, alleged defect, problem, condition, state, or
      other situation with the area (including items in the area) and have you
      received any notice, complaint, request, notification, work order, order,
      directive, or any instruction to inspect the area on the premises
      involved in the occurrence made the basis of this lawsuit or other items
      in the area. If so, please describe in detail any such instance including:

      a. The details surrounding the instance;

      b. The time of day of any such instance for a period of twenty four
         hours prior to the Plaintiff’s accident, and twenty four hours
                                   DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 25 of 45




         subsequent to the Plaintiff’s accident;

      c. The identification, including the name and address of the person or
         persons making the report, receiving the report, and if any
         examination or inspection was done by this Defendant;

         i. In complete detail, what such examination or inspection consisted
            of;

        ii. In complete detail, what such examination or inspection revealed
            or showed;

       iii. In complete detail, each and every act or activity done or
            undertaken by you or any agent or employee of the Defendant as
            a result of any condition or circumstance disclosed by such
            examination or inspection.

      RESPONSE:

15.   Please state each and every act or action taken by you or by any agent
      or employee of the Defendant which was related in any way to the
      Plaintiff’s accident, including any pre-accident measures.

      RESPONSE:

16.   Please state whether the Plaintiff had any conversations with you or an
      agent or employee of the Defendant concerning the occurrence, and, if
      so, please state exactly what was said during any such conversations,
      and the persons present at such conversations.

      RESPONSE:

17.   Is it the contention of the Defendant that the Plaintiff, Hargrove, by
      any act or omission caused or contributed to cause her own accident? If
      so, please state in detail each act or omission by the Plaintiff which it is
      contended caused or contributed to cause her accident.
                                   DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 26 of 45




      RESPONSE:

18.   Please state what precautions, policies and/or procedures, if any, were
      applicable and implemented by the Defendant, its agents or employees,
      prior to and on the date of the Plaintiff’s accident, to prevent injuries to
      users of the premises. Produce a copy of those policies and procedures.

      RESPONSE:

19.   Please state what precautions, policies and/or procedures, if any, you or
      any agent or employee of the Defendant took to help ensure that the
      Plaintiff would not be injured on the premises.

      RESPONSE:

20.   Please state any and all rules, policies and procedures of this
      Defendant relating to the handling of grievances or complaint by users
      of the premises in regard to injuries suffered by patrons and/or invitees
      while on Defendants’ property.

      RESPONSE:

21.   Please list any and all incidents, claims or lawsuits submitted to or
      filed against this Defendant for personal injuries occurring on its
      premises located where the Plaintiff was injured.
      a. The date and location of the incident;
      b. The court in which any claim was filed and the court number
          assigned to said claim;
      c. The parties involved in said incident, claim or action;
      d. Please state the occurrence giving rise to the incident, claim or
          action;
      e. The outcome of said incident, claim or action.

      RESPONSE:
                                 DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 27 of 45




22.   State whether or not you have maintained any agent, servant or
      employee to make routine inspections of the store premises made the
      basis of this lawsuit? If so, state specifically and in detail:

      a. The names and addresses of such persons, agents or employees;

      b. The type, schedule and time such inspections are made;

      c. The nature and extent of said inspections in regard to the type of
         inspections conducted;

      d. The nature and extent of any and all inspections in regard to the
         type of inspections and the frequency of inspections conducted prior
         to the date and time of the incident.

      RESPONSE:

23.   Give the names and present address of any and all agents, servants or
      employees past or present who have knowledge concerning the incident
      involving Plaintiff, Hester Louise Hargrove.

      RESPONSE:

24.   State the name and correct address of any and all known, or potential,
      witnesses to the incident made the basis of this suit whether or not you
      expect to call them to testify.

      RESPONSE:

25.   Identify all employees, agents, servants, or other individuals who work,
      or worked for, this Defendant at the time of the incident and who was
      on duty or who was responsible for the state of maintenance, or
      condition of the area or equipment involved and made the basis of this
      suit.

      RESPONSE:
                                  DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 28 of 45




26.   State whether or not you expect to call any expert witness in the
      defense of this case and, if so, state the following:

      a. The name and address of said expert witness;

      b. The qualifications of said expert witness;

      c. The opinion expressed to be elicited from said expert witness;

      d. The facts upon which said expert will rely to make his said opinion.

      RESPONSE:

27.   List all documents, photographs, memoranda, standards, literature,
      statements, etc. in the possession of you, your insurance company or
      your attorneys which may be offered into evidence in the trial of this
      cause.

      RESPONSE:

28.   Give the names, present addresses and occupations of all persons who
      contributed any information to the answers to these interrogatories.

      RESPONSE:

29.   For each matter in Plaintiff’s Request for Admissions, except those to
      which you responded with an unequivocal admission, please state each
      and every fact upon which you base said response, identifying each and
      every writing, document, recording, photograph or other tangible thing,
      that you contend supports said response.

      RESPONSE:

30.   If this Defendant has claimed a privilege to any of the requests,
      produce a privilege log for each claimed privilege, document, the term
                                 DOCUMENT 3
     Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 29 of 45




     document being used in its most broad definition, to which this
     Defendant objects on the basis of any type of privilege, whether work
     product, or attorney-client, or any other privilege asserted. Include in
     this response any reason for said objection, the author of the document,
     recipient of the document, date of production, a brief description of the
     subject matter and the current possessor of the document.

     RESPONSE:

                    REQUESTS FOR PRODUCTION

1.   Produce any written or oral statements that have been taken by or on
     behalf of the Defendant related to, or arising out of, the incident made
     the basis of this complaint.

     RESPONSE:

2.   All photographs, videos, recordings, made in connection with said
     lawsuit either by Defendants or on behalf of Defendants.

     RESPONSE:

3.   Produce the premises for inspection.

     RESPONSE:

4.   A copy of any and all incident reports, investigations, reports or other
     documents by whatever name called made as a result of the incident
     made the basis of this suit.

     RESPONSE:

5.   A copy of all statements taken on behalf of Defendants.

     RESPONSE:
                                  DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 30 of 45




6.    Produce every document received through the issuance of non party
      subpoena in this matter.

      RESPONSE:

7.    Submit each article or thing the Defendants intend to offer or use in
      the trial of this case to demonstrate, illustrate, aid and/or assist in the
      testimony of any witness.

      RESPONSE:

8.    A copy of any statement taken from Plaintiff, by whatever means
      recorded.

      RESPONSE:

9.    A copy of all policy and procedure manuals pertaining to store safety
      and/or display/merchandise safety.

      RESPONSE:

10.   A copy of the driver’s license of the person who is responding to these
      requests.

      RESPONSE:

11.   A copy of the architectural, design, plot, or other drawings that reflect
      the premises, the store, the bins, or other area relevant to this matters
      alleged.

      RESPONSE:

12.   Any and all photographs that the Defendant possess, has custody of, or
      have control of regarding the location of the incident, the parties
      involved in the incident, including pre-incident and post-incident
      photos.

      RESPONSE:
                                  DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 31 of 45




13.   Any and all expert reports which have been obtained from any expert
      who is expected to testify at the trial of this matter. If a report has not
      been prepared, a report is hereby requested.

      RESPONSE:

14.   Any and all insurance agreements and/or policies of insurance under
      which any person or entity which carries on an insurance business may
      be liable to satisfy part or all of a judgment which may be rendered in
      this action which would indemnify or reimburse any or all payments
      made to satisfy a judgment, including but not limited to, any liability
      insurance policy covering the Defendant.

      RESPONSE:

15.   Copies of any and all statements previously made by the Plaintiff or
      Defendant(s), including any statements or statement otherwise adopted
      by the Plaintiff or Defendant by any means, whether they be in writing,
      mechanical, electrical, or other type of recording or any transcription
      thereof made the Plaintiff hereto and contemporaneously recorded.

      RESPONSE:

16.   Any and all drawings, maps, or sketches of the scene of the incident.

      RESPONSE:

17.   A copy of any contract of employment between the Defendant Zamora,
      and the Defendant’s employer Starbucks, or vice versa, which would
      govern any relationship between them and would bear on the scope of
      employment at the time of the accident made the basis of this claim.

      RESPONSE:

18.   A copy of any contract between these Defendants, including any joint
      defense agreement, that controls the relationship between the
      Defendants at the time of the incident, or following the incident, which
      would govern any relationship between them and would bear on the
      scope of employment at the time of the accident made the basis of this
      claim.
                                  DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 32 of 45




      RESPONSE:

19.   A copy of the entire file on any employee of this Defendant who worked
      on the night of the incident, worked in the area where the incident
      occurred, was responsible for maintenance, the state of repair, or
      worked on the displays, bins, inter alia. File should include the
      personnel file, work file, hiring file, human resources file, application
      for employment, driving history, criminal background, or any other file
      by any other name within the possession, custody or control of this
      Defendant. NOTE: This is not seeking any file protected by attorney
      client privilege.

      RESPONSE:

20.   A copy of any surveillance videos or photographs of the Plaintiff which
      were made by the Defendant or any agent of the Defendant at any
      time, including the date of the incident.

      RESPONSE:

21.   Any and all photographs that the Defendant has of the scene of the
      accident or any other matter or area related to this case.

      RESPONSE:

22.   Copy of any maintenance records or work orders for the area,
      equipment, bins, displays, or other items in questions for five (5) years
      preceding this incident up to one (1) year after this incident, including
      repair estimates, damage appraisal(s) or receipts for payment of said
      repair(s), and/or invoice(s) for work done to that area.

      RESPONSE:

23.   A copy of any movies, video tape, or other reproduction of the scene of
      the incident.

      RESPONSE:

24.   A copy of all memoranda, electronic mail, facsimile, or any other
      document by whatever name called sent from or received by the
                                 DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 33 of 45




      Defendants, including, but not limited to, interoffice memorandum,
      concerning the incidents made the basis of this complaint, the area, the
      equipment, display, bins, or other items involved.

      RESPONSE:

25.   Produce each and every document used in any way to assist in the
      answering of any interrogatories or that is identified in any answer to
      any interrogatory.

      RESPONSE:

26.   Produce copies of any and all inspection logs or records maintained by
      the Defendants or any employee of the Defendants for the area,
      equipment, bins, display, or other items involved.

      RESPONSE:

27.   All manuals or documents of any kind that concerns the policies and
      procedures - or customs and practices - for the inspection of the
      premise, and what to do if a condition is identified. All manuals or
      documents of any kind that concern post-accident investigations. This
      request is also a request for the actual policies and procedures
      themselves.

      RESPONSE:

28.   All documents that reflect or identify anyone, including employees,
      agents, or servants of this Defendants or third parties, responsible for
      the maintenance of the premises or services to the area, including the
      displays, bins, or other items in the area.

      RESPONSE:

29.   Any indemnity agreement between the Defendants or any third party
      to this case or between any party and non-party which is relevant to
      the accident and injuries made the basis of this suit, including
      maintenance of the premises, manhole, and manhole cover.

      RESPONSE:
                                  DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 34 of 45




30.   Any rules, management guidelines, operating guidelines, or other
      similar writing or document that purports to show operating
      procedures for the management, care, maintenance, repair and service
      of the premises in question.

      RESPONSE:

31.   Any contract between the owner and any person or entity responsible
      for caring for the premises at the time of Plaintiff’s injuries.

      RESPONSE:

32.   Copies of reports of all similar accidents prepared by any and all
      employees of the premises in question for the last five (5) years up to
      and through the present

      RESPONSE:

33.   If this Defendant has claimed a privilege to any of the requests for
      production, produce a privilege log for each document, the term
      document being used in its most broad definition, to which this
      Defendant objects on the basis of any type of privilege, whether work
      product, or attorney-client, or any other privilege asserted. Include in
      this response any reason for said objection, the author of the document,
      recipient of the document, date of production, a brief description of the
      subject matter and the current possessor of the document.

      RESPONSE:

                      REQUESTS FOR ADMISSION

1.    Admit or deny that on or about November 7, 2018, Hester Louise
      Hargrove was injured at the Starbucks’ store located at 3032 John
      Hawkins Pkwy, Birmingham, AL 35244 Alabama.

      RESPONSE:

2.    Admit or deny that you were the owner of the premises where the
      injury occurred.
                               DOCUMENT 3
     Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 35 of 45




     RESPONSE:

3.   Admit or deny that boxes were stacked in the area where Hester Louise
     Hargrove was injured on November 7, 2018.

     RESPONSE:

4.   Admit or deny that Hester Louise Hargrove was a business invitee on
     the premises on November 7, 2018, at the time of the injury.

     RESPONSE:

5.   Admit or deny that the Plaintiff sustained injuries on the Starbucks’
     premises on November 7, 2018.

     RESPONSE:

6.   Admit or deny that no signs were in place to warn the Plaintiff of the
     dangerous condition.

     RESPONSE:

7.   Admit or deny that the stacked boxes were a dangerous condition.

     RESPONSE:

8.   Admit or deny that stacked boxes can be a dangerous condition.

     RESPONSE:

9.   Admit or deny that the Defendant did not warn the Plaintiff of the
     stacked boxes.

     RESPONSE:
                                  DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 36 of 45




10.   Admit or deny that the Plaintiff did not contribute to the incident.

      RESPONSE:

11.   Admit or deny that the Defendant or one of Defendant’s employees was
      aware of the stacked boxes, prior to Plaintiff’s injury.

      RESPONSE:

12.   Admit or deny that the medical bills associated with the injuries
      sustained as a result of the incident on or about November 7, 2018, are
      reasonable.

      RESPONSE:

13.   Admit or deny that the medical treatment associated with the injuries
      sustained as a result of the incident on or about November 7, 2018,
      were necessary.

      RESPONSE:

14.   Admit or deny that the knee injury is permanent.

      RESPONSE:

15.   Admit or deny that the Plaintiff’s earning capacity is diminished.

      RESPONSE:

16.   Admit or deny that the incident on or about November 7, 2018, caused
      the injuries to the Plaintiff which necessitated the treatment and bills
      which have been previously produced and identified.

      RESPONSE:
                                  DOCUMENT 3
      Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 37 of 45




17.   Admit or deny that the medical records are genuine. NOTE: This
      request is merely seeking an admission that the medical records
      comply with the business records exception to the hearsay rule.

      RESPONSE:

18.   Admit or deny that the medical records are authentic. NOTE: This
      request is merely seeking an admission that the medical records
      comply with the business records exception to the hearsay rule.

      RESPONSE:

19.   Admit or deny that the medical records previously produced are true
      and correct copies of the Plaintiff’s medical records for the injuries she
      sustained in the November 7 2018, incident. NOTE: This request is
      merely seeking an admission that the medical records comply with the
      business records exception to the hearsay rule.

      RESPONSE:

DATED: October 21, 2020.

                                    Respectfully submitted:

                                    /s/ William P. Traylor, III
                                    William P. Traylor, III (TRA002)
                                    e: ttraylor@yearout.net
                                    Attorney for Plaintiff



YEAROUT & TRAYLOR, P.C.
3300 Cahaba Road, Suite 300
Birmingham, Alabama 35223
t. 205.414.8160
f. 205.414-8199 Facsimile
www.yearout.net
                              DOCUMENT 3
    Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 38 of 45




THE CLERK IS REQUESTED TO SERVE THE FOREGOING
DISCOVERY WITH THE COMPLAINT TO THE DEFENDANTS

Starbuck’s Corporation
c/o Registered Agent
Prentice Hall Corporation
641 South Lawrence Street
Montgomery, AL 36104

Andrea Zamora
PO Box 562
Columbiana, AL 35051
                Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 39 of 45

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2020-903605.00
Form C-34 Rev. 4/2017                                - CIVIL -
                               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                             HESTER LOUISE HARGROVE V. STARBUCKS CORPORATION ET AL
  NOTICE TO:       STARBUCKS CORPORATION, C/O PRENTICE HALL CORP. 641 S. LAWRENCE ST., MONTGOMERY, AL 36104

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  WILLIAM PAUL TRAYLOR III                                                                       ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 3300 Cahaba Road, Suite 300, BIRMINGHAM, AL 35223                                                                .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of HESTER LOUISE HARGROVE
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                10/21/2020                        /s/ JACQUELINE ANDERSON SMITH              By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ WILLIAM PAUL TRAYLOR III
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 40 of 45

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2020-903605.00
Form C-34 Rev. 4/2017                                - CIVIL -
                               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                             HESTER LOUISE HARGROVE V. STARBUCKS CORPORATION ET AL
  NOTICE TO:       PENSKE LOGISTICS, LLC, C/OCORP.SRVC.CO.,INC. 641 S.LAWRENCE ST., MONTGOMERY, AL 36104

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  WILLIAM PAUL TRAYLOR III                                                                       ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 3300 Cahaba Road, Suite 300, BIRMINGHAM, AL 35223                                                                .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of HESTER LOUISE HARGROVE
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                10/21/2020                        /s/ JACQUELINE ANDERSON SMITH              By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ WILLIAM PAUL TRAYLOR III
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                   (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 41 of 45

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2020-903605.00
Form C-34 Rev. 4/2017                                - CIVIL -
                               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                             HESTER LOUISE HARGROVE V. STARBUCKS CORPORATION ET AL
  NOTICE TO:       ANDREA ZAMORA, P.O. BOX 562, COLUMBIANA, AL 35051

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  WILLIAM PAUL TRAYLOR III                                                                       ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 3300 Cahaba Road, Suite 300, BIRMINGHAM, AL 35223                                                                .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of HESTER LOUISE HARGROVE
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                10/21/2020                        /s/ JACQUELINE ANDERSON SMITH              By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ WILLIAM PAUL TRAYLOR III
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                   (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                          DOCUMENT 8
Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 42 of 45
Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 43 of 45
                          DOCUMENT 10
Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 44 of 45
                          DOCUMENT 10
Case 2:20-cv-01888-SGC Document 1-1 Filed 11/25/20 Page 45 of 45
